DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 18, 2020, is a continuation of an international PCT application, filed on March 20, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted September 18, 2020, September 22, 2020, April 27, 2021, and August 10, 2021 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2021/0058129 A1).
1. A method for data transmission (Takeda, FIG. 5), comprising: 
detecting, by a terminal, data transmission situation of each of at least two serving cells, wherein the at least two serving cells comprise a primary cell and at least one secondary cell (Takeda, paras. [0103], [0104], “As illustrated in FIG. 5, in a case of recognizing a beam failure in the ”); and 
performing, by the terminal, random access on a serving cell where a beam failure occurs to update serving beam of the serving cell, according to the data transmission situation of each of the serving cells (Takeda, paras. [0103], [0104], “…When receiving the PRACH (S613), the NW may transmit the PDCCH indicating the BFR request response (S614). After the transmission of the PRACH for the BFR in the SCell, the UE monitors the PDCCH associated with the CORESET-BFR. The CORESET-BFR may be configured for the SCell in which the BFR request has been transmitted or for any other serving cell including the PCell.” Id.)
8. A device for data transmission (Takeda, FIG. 11), comprising a processor configured to: 
detect data transmission situation of each of at least two serving cells, wherein the at least two serving cells comprises a primary cell and at least one secondary cell (Takeda, paras. [0103], [0104], Id.); and 
perform random access on a serving cell where a beam failure occurs to update serving beam of the serving cell, according to the data transmission situation of each of the serving cells (Takeda, paras. [0103], [0104], Id. cf. Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0058129 A1) in view of Deenoo et al. (US 2020/0374960 A1).
2. The method according to claim 1, wherein detecting the data transmission situation of each of the at least two serving cells comprises: 
maintaining, by the terminal, a timer and a counter configured in each of the serving cells, to count a number of times that the beam failure occurs in each of the serving cells within a running time of the timer configured in each of the serving cells (Deenoo, para. [0226], “The WTRU may be configured to monitor and detect Scell beam failure. For example, the WTRU may be configured to update the state and/or context associated with a serving cell based on the status of a beam failure monitoring procedure and/or BFR procedure. In an example, the WTRU may receive the status of beam instances on a per-serving cell basis from lower layers. In another example, the WTRU may be configured to maintain separate counters to track a number of beam failure instances per serving cell. The WTRU may be configured to trigger a beam recovery procedure specific to a serving cell if the number of consecutive beam failure instances for the specific serving cell exceeds a preconfigured threshold. In an example, the WTRU may perform different actions based on whether the beam failure occurred in a SpCell or in a Scell (which may be referred to as a failed Scell). The WTRU may be configured to maintain a BFR timer specific to each serving cell, and the BFR timer may be used to determine how long the beam recovery may be attempted before an RLF is declared. In an example, a number of consecutive beam failure instances and/or threshold values of the BFR timer (i.e., a threshold time) may be configured specific to each serving cell.” emphasis added.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of updating the state and/or context associated with a serving cell based on the status of a beam Deenoo, para. [0226], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of updating the state and/or context associated with a serving cell based on the status of a beam failure monitoring and/or recovery procedure.
3. The method according to claim 2, wherein the running time of the timer configured in each of the serving cells is the same or different (Deenoo, para. [0226], Id.)
9. The device according to claim 8, wherein, to detect the data transmission situation of each of the at least two serving cells, the processor is configured to: 
maintain a timer and a counter configured in each of the serving cells to count a number of times that beam failure occurs in each of the serving cells within a running time of the timer configured in each of the serving cells (Deenoo, para. [0226], Id. cf. Claim 2).
10. The device according to claim 9, wherein the running time of the timer configured in each of the serving cells is the same or different (Deenoo, para. [0226], Id. cf. Claim 3). 
Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0058129 A1) in view of Deenoo et al. (US 2020/0374960 A1), further in view of Wei et al. (US 2019/0281480 A1).
4. The method according to claim 2, wherein performing the random access on the serving cell comprises: 
performing, by the terminal, random access on the serving cell to update serving beam of the serving cell, if the number of times that the beam failure occurs in the serving cell is equal to or greater than a pre-configured threshold of number-of-times within the running time of the Wei, paras. [0021], [0022], “In a beam failure recovery (BFR) procedure, Physical (PHY) sublayer sends beam failure indications (BFIs) to MAC entity if certain beam measurement criteria are satisfied. A beam failure indication (BFI) counter (e.g., BFI_ COUNTER) is used by the MAC entity to count a number of beam failure indications received from PHY sublayer. When the BFI_ COUNTER reach a certain value/threshold (e.g., a max number of beam failure indications, M.sub.BFI), MAC entity triggers a beam failure recovery by performing a corresponding random access procedure that follows instructions and uses parameters contained in a specific information element (IE) such as beam failure recovery configuration (e.g., BeamFailureRecoveryConfig) carried in a specific radio resource control (RRC) message sent by gNB. It is noted that the specific RRC message mentioned within this disclosure may include, but is not limited to, RRCReconfiguration, RRCResume, RRCReestablishment, RRCSetup or any other downlink unicast RRC message. MAC entity setup a beam failure detection (BFD) timer for resetting the BFI counter […] No matter which of the implementation options was taken, the time interval from starting time of the timer to the expiring time of the timer is equal to the M.sub.BFD. The BFD Timer running behaviors as shown in all FIGs are exemplary embodiments of the present disclosure. The BFD timer is (re)started upon every new reception of the BFI. When the BFD timer expires, MAC entity resets the BFI counter. It is noted that M.sub.BFI and M.sub.BFD may be configured by gNB via a specific IE such as radio link monitoring configuration (e.g., RadioLinkMonitoringConfig) carried in a specific RRC message.” emphasis added.) The prior art disclosure and suggestions of Wei et al. are for reasons of achieving more efficient beam failure detection and recovery procedures (Wei, para. [0005], “The present disclosure is directed to a beam failure recovery procedure, in particular, to achieve a more efficient beam failure detection and beam failure recovery procedure.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the 
5. The method according to claim 4, wherein the threshold of number-of-times is configured by a network device or agreed by a protocol (Deenoo, para. [0226], Id.)
6. The method according to claim 2, wherein maintaining the timer and the counter configured in each of the serving cells comprises: 
maintaining, by a media access control (MAC) entity of the terminal, the timer and the counter configured in each of the serving cells (Wei, paras. [0021], [0022], Id.); 
receiving, by the MAC entity of the terminal, a beam failure event of a serving cell reported by a physical layer of the terminal, wherein the beam failure event is reported by the physical layer of the terminal detecting the beam failure occurred in the serving cell (Wei, paras. [0021], [0022], Id.); and 
increasing, by the MAC entity of the terminal, a count value of the counter by 1 count unit (Wei, paras. [0021], [0022], Id.)
7. The method according to claim 2, further comprising, after performing the random access on the serving cell: 
stopping, by the terminal, the timer configured in the serving cell where the beam failure occurs, and resetting the counter configured in the serving cell where the beam failure occurs to 0 if the random access is successful (Wei, para. [0030], “In one embodiment, MAC entity stops running of the BFD timer and/or stops the BFI counter counting BFIs by resetting or disabling them. PHY may keep sending the BFIs to MAC if beam failure is detected continuously, and MAC entity may ignore the reception of BFIs or disable the BFD timer. In FIG. 3, at time t.sub.3, the number of BFIs received by ”)
11. The device according to claim 9, wherein, to perform the random access on the serving cell, the processor is configured to: 
perform random access on the serving cell to update serving beam of the serving cell if the number of times that the beam failure occurs in the serving cell is equal to or greater than a pre- configured threshold of number-of-times within the running time of the timer configured in the serving cell (Wei, paras. [0021], [0022], Id. cf. Claim 4).
12. The device according to claim 11, wherein the threshold of number-of-times is configured by a network device or agreed by a protocol (Deenoo, para. [0226], Id. cf. Claim 5).
13. The device according to claim 9, wherein, to maintain the timer and the counter configured in each of the serving cells, the processor is configured to: 
maintain the timer and the counter configured in each of the serving cells (Wei, paras. [0021], [0022], Id.); 
receive a beam failure event of a serving cell reported by a physical layer of the device, wherein the beam failure event is reported by the physical layer of the device detecting the beam failure occurred in the serving cell (Wei, paras. [0021], [0022], Id.); and 
increase count value of the counter by 1 count unit (Wei, paras. [0021], [0022], Id.               cf. Claim 6).
14. The device according to claim 9, wherein the processor is further configured to: 
Wei, para. [0030], Id. cf. Claim 7).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476